            Case 1:20-cv-01268-CCB Document 1 Filed 05/21/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 IN RE: SMITH & NEPHEW                                                   MDL-17-md-2775
 BIRMINGHAM HIP RESURFACING                                         Hon. Catherine C. Blake
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to                                  SHORT FORM COMPLAINT
 Case No. 1:20-cv-1286                                     THA TRACK CASES


                             THA SHORT FORM COMPLAINT

       1.      Plaintiff, Patricia S. Frankel, states and brings this civil action in MDL No. 2775,

entitled In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products

Liability Litigation. Plaintiff is filing this Short Form Complaint pursuant to CMO No. 3, entered

on August 3, 2017 by this Court.

                          PARTIES, JURISDICTION AND VENUE

       2.      Plaintiff is a resident and citizen of New York, New York, and claims damages as

set forth below.

       3.      Federal jurisdiction is proper based on diversity of citizenship.

       4.      The Federal District in which Plaintiff’s initial implants took place: Southern

District of New York.

       5.      The Federal District in which Plaintiff’s revision surgery took place: Southern

District of New York.

       6.      Plaintiff brings this action [check the applicable designation]:

            ___X___ On behalf of herself;




                                                 1
            Case 1:20-cv-01268-CCB Document 1 Filed 05/21/20 Page 2 of 4



                                 FACTUAL ALLEGATIONS

       7.      On or about September 16, 2018, Plaintiff underwent surgery during which a Smith

& Nephew THA System including an Echelon stem was implanted into Plaintiff’s left hip.

       8.      Plaintiff’s left implant surgery was performed by Dr. Steve Stuchin, at NYU

Hospital for Joint Disease in New York, New York.

       9.      Plaintiff underwent a medically-indicated revision of the left hip implant September

4, 2018.

       10.     Plaintiff’s revision surgery was performed at Hospital for Special Surgery in New

York, New York, by Dr. Jeffrey Westrich.

       11.     Plaintiff suffered the following complications, injuries, and/or indications, some or

all of which made revision surgery of the left and right hips medically necessary: pain, limited

mobility, trunnionosis, and metallosis.

       12.     Plaintiff adopts the allegations of the THA Master Amended Consolidated

Complaint (“THA MACC”) and any and all amendments to the MACC.

                             ALLEGATIONS AS TO INJURIES

       13. (a) Plaintiff claims damages as a result of (check all that are applicable):

             ___X__           INJURY TO HERSELF

             ______           INJURY TO THE PERSON REPRESENTED

             ______           WRONGFUL DEATH

             ______           SURVIVORSHIP ACTION

             __X____          ECONOMIC LOSS

       Defendant, by its actions or inactions, proximately caused the injuries to Plaintiff.




                                                 2
          Case 1:20-cv-01268-CCB Document 1 Filed 05/21/20 Page 3 of 4



      DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       14.     The following claims and allegations are asserted by Plaintiff and are herein

adopted by reference under the laws of the following state (check all that are applicable):

___X__COUNT I (negligence: New York)

___X__COUNT II (negligent failure to warn: New York)

___X__COUNT III (negligent misrepresentation: New York)

___X__COUNT IV (negligence per se: New York)

___X__COUNT V (breach of express warranties: New York)

___X__COUNT VI (punitive damages: New York)



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For compensatory damages;

       2. Pre-judgment and post-judgment interest;

       3. Statutory damages and relief of the state whose laws will govern this action;

       4. Costs and expenses of this litigation;

       5. Reasonable attorneys’ fees and costs as provided by law;

       6. Equitable relief in the nature of disgorgement; and,

       7. All other relief as the Court deems necessary, just and proper.



                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury as to all claims in Complaint so triable.




                                                   3
         Case 1:20-cv-01268-CCB Document 1 Filed 05/21/20 Page 4 of 4



Dated: May 21, 2020
                                               Respectfully submitted,

                                               JONES WARD PLC

                                               s/ Alex C. Davis
                                               Alex C. Davis
                                               Jasper D. Ward IV
                                               The Pointe
                                               1205 E. Washington St., Suite 111
                                               Louisville, KY 40206
                                               Phone: (502) 882 6000
                                               Facsimile: (502) 587-2007
                                               alex@jonesward.com
                                               jasper@jonesward.com
                                               Alex C. Davis Bar ID No.: 94899
                                               Jasper D. Ward Bar ID No.: 92160
                                               Counsel for Plaintiff




                                      4
